BARKETT, Circuit Judge,
dissenting:
There is no dispute that a student’s right to be free from gratuitous violence or from excessive corporal punishment inflicted by teachers at public schools is protected by substantive due process under the Fourteenth Amendment. A claim alleging an infringement of this right requires a showing that the state conduct “can properly be characterized as arbitrary, or conscience shocking in a constitutional sense.” Neal v. Fulton County Bd. of Educ., 229 F.3d 1069, 1074 (11th Cir.2000) (quoting County of Sacramento v. Lewis, 523 U.S. 833, 847, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998) (quotation marks omitted)). I believe that this record, when considered in its totality and viewed in the light most favorable to T.W., more than adequately supports a conclusion that Garrett’s repeated physical restraints and excessive force against T.W. “shocks the conscience” and thus violated his constitutional rights.1
In determining whether such a constitutional violation has occurred, we must be mindful that this right is rooted in the broader and fundamental liberty interest in bodily integrity. Indeed, “[n]o right is held more sacred, or is more carefully guarded ... than the right of every individual to the possession and control of his own person, free from all restraint or interference from others, unless by clear and unquestionable authority of law.” Union Pac. Ry. Co. v. Botsford, 141 U.S. 250, 251, 11 S.Ct. 1000, 35 L.Ed. 734 (1891). Upon this record, as explained below, a reasonable jury could find that Garrett’s restraints, use of force, and conduct constituted abuse of T.W. for more than a year for behavior that was expected, normal, and uncontrollable for a developmentally disabled child. The jury could find that Garrett’s conduct did not consist of one or two isolated incidents of misplaced zeal but, rather, was a pattern of abuse and harassment that occurred over the school year and was motivated, not by legitimate pedagogical reasons, but by malice and/or sadism. The record could support a finding that Garrett indulged her desire to control and dominate her developmentally disabled students by exploiting their vulnerabilities, despite knowing it would cause them significant emotional, physical, and developmental harm. Finally, the record could support a finding that Garrett threatened and intimidated her classroom aides and another teacher to prevent them *606from reporting her conduct. Accordingly, because there are disputed issues of material fact from which a jury could conclude that the manner in which Garrett treated T.W. shocks the conscience, I dissent from the majority’s affirmance of summary judgment.2
I.
In addition to the facts recounted by the majority, the record contains additional evidence the majority discounts or does not mention that, when properly considered, presents genuine disputes of material facts that must be resolved by a jury. These factual issues concern both the specific incidents of Garrett’s use of force and the context in which they occurred. The record contains evidence that Garrett knew, through her training and experience, that her use of force and other classroom conduct violated both school policy and the professional standards of managing developmentally' disabled students. There is also record evidence that Garrett deliberately ignored and violated these official mandates, sufficient to support an inference that her use of force was not motivated by any legitimate pedagogical reason, but instead was driven by malice and sadism.

A. Garrett’s Training, Experience, and Classroom Demeanor

First, the majority fails to consider the evidence that Garrett knew that restraining and using force on T.W. was inappropriate. Garrett herself testified that she knew that corporal punishment of any kind, including spanking, hitting, kicking, biting, and throwing students, was specifically prohibited by the School Board in any circumstance. She also knew that if she needed help with a student’s behavioral problems, there were certified behavior analysts in the county who were always available.
Significantly for our purposes, Garrett testified that she knew from her training3 that positive reinforcement in the form of “redirecting” T.W. to focus on another task when he acted “off-task”4 (i.e. when he deviated from what he had been asked to do, as a result of his disability) was the appropriate response. Garrett testified that she knew from her education and experience with autistic children that a teacher’s use of force should be an “abso*607lute last resort,” and that hitting a child to stop an off-task behavior would always be wrong.
Despite being trained on the appropriate methods for managing the behavior of autistic students, evidence indicates that Garrett consistently ignored these dictates to her students’ detriment. According to this record, the School Board was aware that Garrett’s tenure at Indian Trails School, prior to being assigned to SSMS, T.W.’s school, was characterized by allegations of her use of excessive force by multiple parents of special needs children, similar to T.W.’s claims. The record contains evidence that: (1) one child was diagnosed with post-traumatic stress disorder after Garrett grabbed the child by the hair and slammed her face against the desk with sufficient force to cause her glasses to fly off; (2) another child was left in his soiled pants for so long that his buttocks had become raw and were bleeding; (3) another child suffered a broken nose and chipped teeth while in Garrett’s care; and (4) another child, who was non-communicative and disabled, was hit three times in the head with a meter stick by Garrett.
Garrett was subsequently transferred to SSMS where she was hired to teach developmentally disabled students. As part of her preparation,5 Garrett knew that T.W.’s disability manifested itself in several specific behaviors that were expected, normal, and uncontrollable for him. Specifically, T.W.’s psychological assessment indicated that, as a result of his autism and pervasive developmental disorder, he exhibited “disruptive and aggressive behavior at times” including “attempting] to leave his classroom without permission, pretending] to be a dinosaur by growling and pretending his fingers are claws, and using foul and abusive language.... In addition, [he] occasionally attempts to harm himself by banging his head against walls, scratching a scab until it bleeds, or climbing on furniture.” This assessment also noted that T.W. displayed “defiance ... a refusal to comply with adults’ requests ... frequent temper outbursts ... restlessness, a tendency to be ‘on the go’ and leave his seat, difficulty waiting his turn ... excitability ... distractability, a short attention span, a lack of interest in schoolwork, a failure to finish things he starts, and a failure to follow through on instructions.”
In light of these known symptoms, which were characteristic of T.W.’s disabilities, the assessment warns and reiterates at multiple points that physical contact with T.W. was to be avoided at all costs due to the harm, that it would cause him6 Further, Garrett concedes that she knew from her training and experience and T.W.’s assessment that physical contact of *608any kind was an inappropriate method of redirecting T.W.’s attention and would have the undesirable effect of escalating the situation.
Second, the majority fails to consider a significant amount of conflicting record evidence about Garrett’s conduct in the classroom at SSMS that, when viewed in T.W.’s favor, provides relevant context from which a reasonable jury could find that Garrett’s use of excessive force was malicious because no force was necessary. In particular, the aides in Garrett’s classroom testified extensively about the environment Garrett created in her classroom. Although Garrett testified that she would not physically restrain autistic students to stop their behavior because “it’s something I wouldn’t do” and because she knew “it would be an improper technique,” the aides in Garrett’s classroom testified that she would deliberately provoke T.W. (and her other special needs students) “all the time,” to get him (and them) to misbehave so that she could then restrain him, and “show him who is boss.”
Based upon what she observed firsthand, Jennifer Rodriguez, one of the classroom aides, testified that Garrett seemed to enjoy inflicting pain. Lynn Tacher, another teacher of special needs children at the same school, testified that she “could regularly hear [Garrett] yelling at [her] students [and] ... could regularly hear the autistic children in [her] class crying and screaming while in the [cooldown room].” On a daily basis, Garrett would yell profanities across the classroom and direct profanity at the children, intimidating them by repeatedly telling them to “shut the fuck up,” though Garrett “used just about every word there is.” The record contains testimony that Garrett used force on other students in her class by: (1) elbowing them in the face; (2) picking a student up by the arm, jerking him out of his seat and throwing him across the room until he hit the cabinets against the wall; (3) flicking another student’s ears, with her acrylic nails, and failing to stop even when the ears were “blood red;” and (4) after being pinched by a student, placing that student on his desk, putting his arm behind his back and laying her body down on his with his neck against the edge of the desk. Sabrina Mort, another classroom aide, testified that the child’s “lips were turning purple, and his eyes were bulging out,” which “really” scared Mort because he was “very small framed” so she pulled Garrett off him. Garrett then became angry, saying “that this was her class, and she could run it whatever the fucking way she felt.”
Mort further testified that Garrett told her that she could hit the children because “they were all stupid shits and dumb asses- — -and they’d never go home and tell their parents.” When Mort cautioned Garrett that her actions might come back to haunt her because Garrett was the teacher and thus responsible, Garrett replied “none of these little shits ever go home and say anything.” Mort complained to the vice-principal several times that “Miss Garrett was too rough with the kids, and that I didn’t think that the way that she was trying to maintain her class was acceptable.” The vice-principal did not investigate, waving off her concerns with a comment that “every teacher has their own way of teaching.”
Tacher testified that when she ignored one of her own student’s temper tantrum, Garrett told her that “he wouldn’t do that if he were in my class because he knows that I would hurt him.” Tacher reported this comment to the assistant principal but, apparently, once again no investigation was conducted. She testified that the vice-principal “appeared to be a friend of Garrett’s and [was] very protective of her” *609“to the detriment of the autistic children” and accordingly “refused to take any action with respect to the complaints against Garrett.” When Tacher attempted to speak to him about another incident involving Garrett’s use of force, he refused to discuss any complaints about Garrett, warning that “we are not talking about Kathy.”
Third, the majority fails to consider record evidence that Garrett threatened and intimidated her classroom aides and another teacher, which would support the inference that she was aware of the wrongful nature of her conduct. Mort testified that Garrett made her nervous when she warned her “don’t push me or I’ll show you a side of the road that you’ve never seen before,” and when she talked about her boyfriend, who was a magistrate judge in Seminole County, who could “make or break whoever she want[ed] him to make or break.” Like Mort, Rodriguez “feared anything that [Garrett] could do to [her]” because Garrett told her she “knew people of higher places ... [s]he was dating somebody that was a magistrate,” and she felt physically threatened by Garrett as well. Rodriguez testified that she believed that Garrett felt she was “invincible and that no harm will come to her” and that accordingly “she ha[d] no problem ... hurting others or taking out a vengeance.” Garrett also prevented Rodriguez from talking to other aides and teachers or from recording everything that happened in class in the children’s planners because Garrett did not want parents to know what happened in her classroom, including if their children cried.
Tacher also testified that Garrett “regularly” pressed her 300-pound-plus body against her students, teacher’s aides and other teachers as a form of intimidation, explaining that Garrett “would lean over them ... and press down on — Kathy’s a big woman. I mean, several hundred pounds — and kind of lean on them ... I mean, she got mad at me one time and backed me up against the wall and was leaning on me, threatening me.” Tacher explained that when Garrett would press her body against her, she found it “very intimidating ... [a]nd I’m an adult and I’m not a small child.”7
Based upon this record, a reasonable jury could find that Garrett had a history and practice of using physical force and other forms of intimidation against T.W., his classmates, her aides, and other teachers despite her knowledge that these acts were prohibited, inappropriate, and uniquely harmful to T.W.; a finding which would support an inference that Garrett’s actions were objectively excessive. A reasonable jury could find as relevant contextual evidence that Garrett had a history of behavior, similar to that alleged by T.W., toward other students, sufficient to support an inference that Garrett’s actions towards T.W. were not mistakes or accidents.

B. Specific Incidents of Garrett’s Use of Force Against T.W.

In addition to failing to consider or downplaying all of this contextual evidence, the majority does the same with evidence that creates a genuine issue of material fact pertaining to the specific incidents of Garrett’s use of physical force against T.W. It concludes that Garrett’s use of force was necessary and justifiable and even if her actions were “inappropriate” they were not of sufficient duration or degree to rise to the level of a constitutional violation. But the disagreement in this *610record as to what happened, how it happened, and why it happened is a matter which must be left to a jury to resolve.
First, the majority’s analysis conflates the excessiveness of force and its duration, which are independent inquiries. Whether the force was excessive cannot always be answered by reference to the number of minutes the force was endured. The majority failed to consider testimony from Mort, Rodriguez, and Tacher, all educators specially trained to work with developmentally disabled children, that Garrett used force, which a reasonable jury could find was both unnecessary and excessive. For example, during the first incident, in which Garrett pushed T.W. to the floor, straddled him with her pelvic area on his buttocks and pulled his arms behind his back for five minutes, Rodriguez testified that it was inappropriate for Garrett to straddle him, saying that “[y]ou do not ever pull their arms around from them because it can cause asphyxiation.... ” Rodriguez also testified that you should never “sit on top of a kid. If you need that much help, then you’re supposed to call for some help and you do it as a team effort of restraining the child.” A reasonable jury could find that Garrett’s straddling of a student, who was half her weight, which placed him at risk of asphyxiation for five minutes, was excessive.
Second, the majority discounts record evidence that, on specific occasions, Garrett was motivated to act, not for a legitimate, disciplinary reason, but because of malice and sadism. For example, regarding the second incident, the majority finds Garrett was justified in using force when T.W. simply walked away from Garrett, after failing to follow one of her instructions to the class. This conclusion, however, has no rationale in either the facts or the law. Physical corporal punishment is not a permissible response to the failure to follow instructions, and even Garrett testified that physical restraint should only be used as a “last resort.” That T.W. resisted her use of force by attempting to avoid it and by swinging his arms8 without touching Garrett is likewise no excuse or justification for Garrett to force him down to the floor sufficiently “hard” such that “[t]hey both probably got hurt that day, as Mort testified, before pulling his right leg up against the back of his left leg.” The need for force in this incident is a uniquely fact- and credibility-intensive question reserved for a jury.9
Likewise, it is a jury question whether Garrett’s response to T.W.’s “self-injurious” conduct of scratching a bug bite during the third incident was legitimate or unjustified. Mort’s testimony indicated that when T.W. did not stop scratching himself, Garrett was motivated to act, not by a pedagogical purpose, but by her desire to dominate him; she had to be the boss and what she ordered had to be done. Mort testified that Garrett’s pulling T.W. *611from his chair and pinning his body against his desk was inappropriate because it caused T.W. to hit his legs on the edge of his desk and T.W. repeatedly cried out for Garrett to stop because she was hurting him. Despite this, Garrett restrained T.W. in this manner for four minutes before she eventually released him.
During the fourth incident, the majority concedes that “there is no evidence in the record as to what prompted Garrett” to pin T.W.’s hands behind his back and lead him to the cooldown room. Nonetheless, the majority impermissibly fills this void by speculating that since the restraint occurred while Garrett led T.W. to the cool-down room, it “suggests that the restraint served some pedagogical objective.” Panel Op. 24. This “suggestion” is entirely unsupported by the record; nothing in the record demonstrates that Garrett had any justification for her use of force in this instance nor does she provide one. The majority appears to suggest that any disciplinary act undertaken by a teacher is per se necessary, justifiable, and proportionate. This is not so and cannot be. The fact that T.W.’s teacher led him to a cool-down room does not mean that it was warranted in the first place or the appropriate response. If anything, this presents a genuine issue of material fact for the jury-
As to the fifth incident, the majority acknowledges that tripping T.W. after barricading him in the darkened cooldown room for several minutes “was unrelated to T.W.’s disruptive behavior and lacked a disciplinary purpose,” but concludes the tripping does not rise to the level of a constitutional violation. Panel Op. 21.10 I am not sure that tripping alone would rise to a constitutional violation. But it is up to a reasonable jury to determine whether Garrett’s actions as a whole, including tripping this autistic child, shocks the conscience. By failing to consider this incident in the context of all of the other record evidence about Garrett’s behavior toward T.W. and other students in her classroom, the majority fails to consider that a reasonable jury could find that this easily supports the inference that Garrett’s actions were motivated by malice or sadism.11
Finally,.the majority opinion discounts the severity of the psychological injuries T.W. suffered. The violation of the right to bodily integrity must include violations of a psychological and developmental nature. It is plainly a jury question whether the injury suffered by T.W. is severe enough. A reasonable jury, based upon this record, could find that it was. Evidence here demonstrates that, in addition to his physical injuries, T.W.’s developmental disability was severely aggravated as a direct result of Garrett’s conduct, so much so that he regressed in his development. T.W. was also diagnosed with post-traumatic stress disorder as a result of Garrett’s treatment, which led to immediate, profound, and long-term developmental injuries. T.W.’s behavior changed significantly; he suffered panic attacks, could not sleep, feared and thus was unwilling to go to school, cried on the way to and from school, urinated everywhere, and was unable to close bathroom doors. Eventually, these injuries led to T.W. dropping out of *612school, which has led to another educational, life-altering, developmental injury.
A reasonable jury could find, based upon the totality of the evidence about Garrett’s education, training, use of physical force against other special needs students, intimidation of her classroom aides and other teachers, and her knowledge of T.W.’s particular vulnerability to physical touch, that Garrett’s actions were unjustified, objectively and subjectively excessive, and motivated by malice or sadism.
II.
The majority opinion seeks to unravel the tapestry of Garrett’s pattern and practice of teasing, provoking, and agitating T.W. on a daily basis that form the background against which we must consider her several incidents of physical force. The factors enumerated in Neal12 aid our determination of what qualifies as conscience-shocking abuses of power. However, we must be mindful that our focus is always on whether, given the totality of the circumstances, a reasonable jury could find that certain conduct shocks the conscience. By evaluating each incident in isolation and divorced from context, the majority fails to consider the totality of the circumstances and fails to read all ambiguities and draw all inferences in T.W.’s favor.
In addition, a distinction must be made between the need for discipline of some kind and the type of discipline used, to wit, physical/corporal punishment. I believe that the majority conflates the two. That there might have existed a need for Garrett to intervene does not necessarily mean that there was a need for Garrett to intervene with significant physical force. When there is no need for force, any amount of force must necessarily be disproportionate.13 Moreover, that T.W. eventually capitulated to Garrett’s use of force does not demonstrate, as the majority suggests it does, that her use of force was proportional to what was necessary under the circumstances. Beating a student until he acquiesces will surely obtain the desired compliance, but does not answer the question of whether that use of force was necessary in the first place.
*613In sum, the right to be free from the use of force is a subset of the liberty interest in bodily integrity that is protected by the Due Process Clause.14 The right to personal security and to bodily integrity is a historic and fundamental right that is implicit in our concept of ordered liberty. Ingraham v. Wright, 430 U.S. 651, 673, n. 42, 97 S.Ct. 1401, 51 L.Ed.2d 711 (1977).
A reasonable jury reviewing the record as a whole and in the light most favorable to T.W. could find that Garrett abused her position of power by using it as an “instrument of oppression,” Collins v. City of Harker Heights, 503 U.S. 115, 126, 112 S.Ct. 1061, 117 L.Ed.2d 261 (1992), and her conduct was “so brutal” and “offensive to human dignity” that it “shocks the conscience.” Rochin v. California, 342 U.S. 165, 172, 174, 72 S.Ct. 205, 96 L.Ed. 183 (1952), partially abrogated on other grounds by Graham v. Connor, 490 U.S. 386, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989).

. This record supports a finding that T.W.'s rights under both the Due Process Clause and under the Rehabilitation Act were violated. Although the legal tests for these two claims differ, the same facts that would support a reasonable jury’s finding that Garrett’s conduct was sufficiently “conscience-shocking” to violate T.W.’s substantive due process rights also could support a finding, under the Rehabilitation Act, that the Board, which through respondeat superior is liable for Garrett’s conduct, intentionally discriminated against T.W. due to his disability.


. Other courts, including one confronting claims against Garrett by another student, have denied motions for summary judgment in cases in which the defendant teachers were alleged to have similarly used unnecessary, unjustified, and excessive force against their autistic and otherwise developmentally disabled students. Those courts reasoned that these uniquely fact- and credibility-specific determinations must be resolved by a jury. See, e.g., M.S. v. Seminole County Sch. Bd., 636 F.Supp.2d 1317, 1324 (M.D.Fla.2009) (Antoon, J.); Dockery v. Barnett, 167 F.Supp.2d. 597, 604 (S.D.N.Y.2001).


. Garrett’s college degree was for teaching "exceptional students” like T.W., who were emotionally disturbed, had autistic tendencies, and other developmental disabilities. She was certified to teach mentally handicapped children. She took supplemental classes from numerous sources that focused on working with autistic and developmentally disabled students, specifically covering behavior management techniques for autistic students.


. What is considered "off-task” behavior depends on the autistic child himself; it is physical actions that the child engages in that are uncontrollable, repetitive at times, and may be brought on and exacerbated by stressful situations. Such conduct may include: "[ljooking around the room, throwing their task across the room, getting up and walking around,” flapping their arms, yelling or blurting out speech. These are similar to the behaviors that T.W. displayed in her classroom.


. Garrett testified that to prepare for her position at SSMS, she reviewed her students' files and prior behavior plans, and spoke to the parents and prior teachers at individual education plan meetings.


. The assessment emphasizes and reiterates at multiple points that T.W. has a “rigid spatial boundary ... [he] is upset when touched, has poor contact, and demonstrates poor manners ... is easily upset by changes in routine, often engaging in temper tantrums when subjected to change.” Because of T.W.’s strong aversion to physical touch, the few instances in which T.W. had been restrained prior to becoming a student of Garrett’s were “particularly upsetting for [him].” T.W.’s behavior worsens if there is physical contact or over-stimulation (including loud noises). Thus, teaching staff working with T.W. were cautioned to “avoid physical contact unless absolutely necessary such as when [T.W.] is engaging in unsafe behaviors, not make instigating comments, and identify when loud noises, changes in routine, or other over-stimulating activities are having a detrimental effect on [T.WJ’s behavior and appropriately signal his desire to leave the room and complete his work individually with his personal assistant.” (emphasis added).


. At the time of the incidents, T.W. was 5'4" or 5'5” and weighed approximately 160-170 pounds — roughly half of Garrett's 300-plus-pound's.


. There is no question that, as Mort testified, T.W. did not touch Garrett as he was swinging his arms. Mort, the teacher’s aide present at the time, testified that Garrett forced T.W. to the floor because he had disobeyed her order to go to the “cool-down room,” was walking away from her, and swung his arms out when she tried to restrain him in standing position.


. At the time Garrett started at SSMS, she had not been certified in CPI (Crisis. Prevention Intervention), a program teaching approved behavior management techniques. Rodriguez, one of her aides, however had the requisite training and certification in CPI on physical restraints, but Garrett ignored her advice and services and herself applied both corporal punishment and restraints to T.W. and other students. Based upon this evidence, a reasonable jury could find that Garrett's use of force was objectively unreasonable.


. Certainly, I agree with the majority that there is no disciplinary or didactic purpose for tripping a developmentally disabled student who has just been confined in a darkened room, nor can there be any post-hoc rationalization of it.


. Mort also testified that T.W., upon exiting the cooldown room, said that Garrett had hit him.


. T.W. asserts that the Neal test does not apply because Garrett lacked a disciplinary motive for her use of force. This is too cramped a reading of the applicability of the Neal factors. When the use of force is alleged to be unconstitutional, it is analyzed under the bodily integrity component of the rights protected by substantive due process. To do so, a court considers "the need for the application of force, the relationship between the need and the amount of force that was used, and the extent of injury inflicted," Neal, 229 F.3d at 1075, as well as "whether force was applied in a good faith effort to maintain or restore discipline or maliciously and sadistically for the very purpose of causing harm.” Id. (citing Metzger v. Osbeck, 841 F.2d 518, 520 (3d Cir.1988)). This analysis mandates that a court, reviewing the totality of the circumstances, examine the lack of a legitimate need and/or the authorization to inflict corporal punishment as well as the lack of a disciplinary motive.


. In P.B. v. Koch, the Ninth Circuit recognized that there was no need for a principal to slap, punch, and choke three students and that this use of force bore "no reasonable relation to the need.” 96 F.3d 1298, 1304 (9th Cir. 1996). That court reasoned that
because there was no need for force, one can reasonably infer that [the principal] took these actions not in good faith but for the purpose of causing harm.... Whether we describe the "right” as the right to bodily integrity, the right to be free from "unjustified intrusions on personal security,” the right to be free from excessive force, or the right to be free from arbitrary and excessive corporal punishment, it is clear that a principal, who physically assaulted his students in the manner Koch allegedly did, has violated their clearly established constitutional rights.
Id. (internal citations omitted).


. In Graham v. Connor, 490 U.S. 386, 394, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989), the Supreme Court held that allegations of excessive force should be analyzed under a more specific constitutional provision, rather than generalized notions of due process, if one is applicable. "In most instances, that will be either the Fourth Amendment's prohibition against unreasonable seizures of the person, or the Eighth Amendment's ban on cruel and unusual punishments, which are the two primary sources of constitutional protection against physically abusive governmental conduct." Id. The Eighth Amendment does not apply to excessive force against students. See Ingraham, 430 U.S. at 664. The only amendment other than the Fourteenth that arguably applies to the use of excessive force against a student is the Fourth. At least two circuits have applied the Fourth Amendment to a teacher's use of excessive corporal punishment against a student. See Doe ex rel. Doe v. Hawaii Dep’t of Educ., 334 F.3d 906, 909 (9th Cir.2003); Wallace ex rel. Wallace v. Batavia Sch. Dist., 68 F.3d 1010, 1016 (7th Cir.1995). The Fourth Amendment standard is one of "objective reasonableness" under the circumstances, without regard to the official's underlying intent or motivation. Graham, 490 U.S. at 397, 109 S.Ct. 1865. Garrett’s alleged actions easily satisfy this standard because there was no need for force and as such, her use of force was objectively unreasonable. In any event, under either a Fourth or Fourteenth Amendment analysis, Garrett's alleged conduct was clearly unlawful.